Citation Nr: 1117672	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-19 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to inservice exposure to herbicide agents.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1962 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that the Veteran has a current diagnosis of diabetes mellitus, type 2.

2.  The preponderance of the evidence of record shows that the Veteran was exposed to Agent Orange during active military service.


CONCLUSION OF LAW

Diabetes mellitus, type 2, is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the Veteran's claim for entitlement to service connection for diabetes mellitus, type 2.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492, F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336- 37 (Fed. Cir. 2006).

The Veteran contends that his current diabetes mellitus, type 2, is related to his service.  Specifically, the Veteran alleges that his diabetes mellitus, type 2, is due to inservice exposure to herbicide agents during active military service.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  Diabetes mellitus, type 2, is deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309.

The Veteran's service treatment records are negative for any diagnoses of diabetes mellitus, type 2.  The first post-service medical evidence of record showing a diagnosis of diabetes mellitus, type 2, is an October 2006 VA treatment record.  October 2006 VA treatment records reflect elevated blood sugars and "newly diagnosed diabetes."  A June 2007 private medical report from P.V., M.D. notes that the Veteran was diagnosed with diabetes mellitus, type 2, and that Dr. P.V. began treating the Veteran for that condition in October 2006.  Dr. P.V. reported that the Veteran's diabetes mellitus, type 2, was manageable by restricted diet only, and that he had no complications directly due to diabetes at that time.  A July 2008 VA treatment record notes a diagnosis of diabetes.  A September 2008 private medical report from P.V., M.D. indicates that the Veteran has been diagnosed with diabetes mellitus, type 2, and that Dr. P.V. began treating the Veteran in September 2006 for that condition.  Dr. P.V. also noted that the Veteran had severe gastroparesis which was directly due to his diabetes mellitus.  The medical evidence of record shows that diabetes mellitus, type 2, has been consistently diagnosed since October 2006.  As such, if the Veteran is found to have served in the Republic of Vietnam during the Vietnam era, service connection for diabetes mellitus, type 2, is warranted.  See 38 C.F.R. § 3.309(e).

The Veteran contends that during his active duty service in the summer of 1963, he went into Vietnam on temporary duty as part of a team to set up "Crypto Vans" in support of military activities.  He noted that his initial trip lasted for around 10 days.  In a July 2008 substantive appeal, the Veteran's representative reported that the Veteran was sent to Da Nang in Vietnam on two or three occasions during the summer of 1963 in order to set up crypto equipment with the "1st Comm" and that he was there for approximately one week on each trip.

The Veteran's friend, P.O., submitted a statement in support of the Veteran's claim in October 2007.  P.O. stated that he served with the Veteran, and that he and the Veteran were attached to the "First Comm. Unit at Camp Hague, Okinawa."  He noted that although he never went to Vietnam, he had first-hand knowledge that the Veteran went to Vietnam.  He explained that one day after fishing, he returned to find that the Veteran had been sent to Vietnam.  He noted that the trip was just a short one, about one week or 10 days, and that the Veteran told him that Vietnam "was a 'hellhole' that he hoped we never had to go back to."  P.O. then reported that shortly thereafter, he and the Veteran were reassigned to "Artillery at Camp Sukiran, Okinawa."  He stated that he left Okinawa before the Veteran left, but that after discharge, the Veteran told him that he had several additional flights to Vietnam.  P.O. concluded that he was "100% positive that [the Veteran] flew from Camp Hague (actually Kadena Air Base adjacent to Camp Hague) to Viet Nam and returned in a very short period of time" and that "[o]ther trips he made to Viet Nam I have no personal knowledge of, other than his relating facts to me."

The Veteran's service personnel records are negative for any indication that he went to Vietnam in the summer of 1963.  The service personnel records indicate that the Veteran arrived in Okinawa, Japan in March 1963; that he went to Pohang, Korea in June 1963; that he returned to Okinawa, Japan in July 1963; and that he went to Namazu, Japan in August 1963.  In November 2009, the RO made a formal finding of a lack of information to verify the Veteran's alleged in-country Vietnam service.  In an attempt to verify the statements made by the Veteran and P.O., the RO obtained copies of P.O.'s personnel records.  Review of P.O.'s service personnel records show that he served in the same unit as the Veteran during the summer of 1963.  

Although the Veteran's service personnel records do not confirm that he went to Vietnam during his active duty service, the Board finds the Veteran's statements that he went to Vietnam on two or three occasions to set up crypto equipment to be credible.  See Buchanan, 451 F.3d at 1336-37 (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous evidence, although that alone may not bar a claim for service connection).  The Veteran's statements have been consistent throughout the course of his appeal and, although they are not corroborated by his service personnel records, they are substantiated by the statement provided by P.O.  Although P.O. does not state that he observed the Veteran in Vietnam, he reports that the Veteran told him that he was in Vietnam during service and recalls the specific manner in which the Veteran described Vietnam.  Thus, P.O.'s statement corroborates the Veteran's statements, and the Board finds those statements to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons are competent to attest to factual matters of which they had first-hand knowledge); McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (stating that when a subject is one to which a lay person is "competent" to testify about, such "testimony can be rejected only if found to be mistaken or otherwise deemed not credible").  As such, the preponderance of the evidence of record shows that the Veteran was exposed to Agent Orange during active military service.

Accordingly, applying the doctrine of reasonable doubt, presumptive service connection is warranted for diabetes mellitus, type 2.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type 2, is granted.


REMAND

After reviewing the Veteran's claims file, the Board concludes that further attempts should be made to obtain evidence related to the Veteran's claim for entitlement to service connection for hypertension.  Specifically, the earliest VA treatment records in the claims file are from October 2006, and note a history of hypertension with an active prescription for Lisinopril.  Thus, it is not clear when hypertension was first diagnosed or treated, but the VA treatment records indicate a past medical history of hypertension.  Accordingly, the RO should contact the Veteran again and try to verify all of the providers who have treated him for his hypertension.  Specifically, the RO should attempt to ascertain when hypertension was first diagnosed and treated.

In addition, after obtaining any additional relevant treatment records, the RO should provide the Veteran with a VA examination addressing the etiology of his hypertension.  The RO should request that the VA examiner provide an opinion as to whether the Veteran's current hypertension is related to active duty service or to any of the Veteran's service-connected disorders.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his hypertension since service discharge.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate VA examination to ascertain the etiology of his current hypertension.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether any diagnosed hypertension is related to the Veteran's military service, or to any incident therein.  The examiner must also provide an opinion as to whether the Veteran's current hypertension is due to or aggravated by any of his service-connected disorders, to include diabetes mellitus, type 2.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated, the claim for entitlement to service connection for hypertension must be readjudicated, with consideration of all evidence in the claims folder.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


